NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                           FILED
                             FOR THE NINTH CIRCUIT
                                                                            JUL 20 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No. 15-30065

               Plaintiff - Appellee,             D.C. No. 2:01-cr-00006-DWM

 v.
                                                 MEMORANDUM*
FERMIN GONZALEZ ALMANZAR,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                              Submitted July 18, 2016**

Before:        PREGERSON, LEAVY, and OWENS, Circuit Judges.

      Fermin Gonzalez Almanzar appeals from the district court’s order granting

his motion for sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291. Reviewing de novo, see United States v.

Paulk, 569 F.3d 1094, 1095 (9th Cir. 2009) (per curiam), we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court reduced Almanzar’s sentence to 235 months, the bottom of

the amended Guidelines range. Almanzar argues that he is eligible for a more

substantial reduction because the court should have used a lower drug quantity to

calculate the amended range. We disagree. The district court did not have the

authority, under section 3582(c)(2), to reconsider the sentencing court’s drug

quantity determination. See Dillon v. United States, 560 U.S. 817, 825-26 (2010)

(proceedings under section 3582(c)(2) are not plenary resentencings). Almanzar

received the lowest sentence he could have received under section 3582(c)(2). See

U.S.S.G. § 1B1.10(b)(2)(A).

      AFFIRMED.




                                          2                                      15-30065